DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 7/16/2021 has been entered. 
Election/Restrictions
Claims 1-10 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/21/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Chiabotti on 7/27/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Regarding claim 1, line 20, the limitation “ultrasonically catheter length” has been amended to recite “ultrasonically a total catheter length”.

Regarding claim 1, line 21, the limitation “correction of position” has been amended to recite “correction of position of the rigid cannula distal tip”.

Claim 11 has been amended as follows:
11. A method for peripheral nerve blocking comprising: 
providing: 
a rigid cannula for puncturing a perineural space, the rigid cannula having a rigid cannula distal tip; 
an outer catheter sleeve with an outer catheter sleeve distal end and an outer catheter sleeve proximal end, wherein the outer catheter sleeve can be pushed onto the 
an inner catheter that can be inserted through the outer catheter sleeve after extraction of the rigid cannula from the outer catheter sleeve, the inner catheter having an inner catheter distal end and an outlet opening on the inner catheter distal end; and 
a first connector part on the outer catheter sleeve proximal end, 
wherein the inner catheter has a second connector part, which is complementary to the first connector part, and the inner catheter can be secured in the outer catheter sleeve by connecting the first connector part and the second connector part in an axial position, in which the inner catheter distal end protrudes out of the outer catheter sleeve distal end with a predetermined length having an outlet opening, 
wherein the inner catheter also has, in addition to the outlet opening, a proximal outlet opening in a wall of the inner catheter that opens into an annular space between an outside surface of the inner catheter and an inside surface of the outer catheter sleeve when the inner catheter is inserted into the outer catheter sleeve, to allow liquid into the annular space to visualize ultrasonically a total catheter length thereby facilitating positioning and any correction of position of the rigid cannula distal tip; 
sliding the outer catheter sleeve onto the rigid cannula; 
inserting the rigid cannula together with the outer catheter sleeve slid thereon into a patient’s body; 
positioning the rigid cannula distal tip in the perineural space; 
extracting the rigid cannula out of the outer catheter sleeve while the outer catheter sleeve remains in position; 
inserting the inner catheter into the outer catheter sleeve; 
positioning the inner catheter distal end; 
proximally retracting the outer catheter sleeve along the inner catheter, 
connecting the outer catheter sleeve and the inner catheter by the first connector part arranged on the outer catheter sleeve and the second connector part arranged on the inner catheter, and 
supplying an anesthetic through the inner catheter by an injector tubing connected proximally to the inner catheter.

Regarding claim 12, line 2, the limitation “a liquid” has been amended to recite “the liquid”.

Regarding claim 13, lines 2-3, the limitation “a liquid” has been amended to recite “the liquid”.

Regarding claim 13, line 3, the limitation “an annular space” has been amended to recite “the annular space”.

Claim 14 is cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a set for peripheral nerve blocking, comprising a rigid cannula, an outer catheter sleeve, an inner catheter, a first connector part on the inner catheter sleeve proximal end, wherein the inner catheter has a second connector part, wherein the inner catheter also has, in addition to the outlet opening on the inner catheter distal end, a proximal outlet opening in a wall of the inner catheter that opens into an annular space between an outside surface of the inner catheter and an inner surface of the outer catheter sleeve when the inner catheter is inserted into the outer catheter sleeve, to allow liquid into the annular space to visualize ultrasonically catheter length thereby facilitating positioning and any correction of position in combination with other claimed limitations of claim 1. 
The closest prior art for a set for peripheral nerve blocking is Asai (US 4,239,042) as discussed in Non-Final Rejection mailed on 6/30/2021 including a cannula, an outer catheter sleeve, an inner catheter, a first connector part on the inner catheter sleeve proximal end, wherein the inner catheter has a second connector part, but is silent regarding cannula being rigid cannula and wherein the inner catheter also has, in addition to the outlet opening on the inner catheter distal end, a proximal out let opening in a wall of the inner catheter that opens into an annular space between an outside surface of the inner catheter and an inner surface of the outer catheter sleeve when the inner catheter is inserted into the outer catheter sleeve, to allow liquid into the annular 
Fujii (US 2009/0018511) discloses the closest prior art for the cannula being rigid cannula. However, wherein the inner catheter also has, in addition to the outlet opening on the inner catheter distal end, a proximal outlet opening in a wall of the inner catheter that opens into an annular space between an outside surface of the inner catheter and an inner surface of the outer catheter sleeve when the inner catheter is inserted into the outer catheter sleeve, to allow liquid into the annular space to visualize ultrasonically a total catheter length thereby facilitating positioning and any correction of position.
Pavcnik (US 2003/0051735 A1) discloses the closest prior art for wherein the inner catheter also has, in addition to the outlet opening on the inner catheter distal end, a proximal outlet opening in a wall of the inner catheter that opens into an annular space between an outside surface of the inner catheter and an inner surface of the outer catheter sleeve when the inner catheter is inserted into the outer catheter sleeve, but is silent regarding to allow liquid into the annular space to visualize ultrasonically an entire catheter length thereby facilitating positioning and any correction of position. Although, one can argue that since Pavcnik discloses a proximal outlet so one can introduce liquid that allows ultrasonically visualize an entire catheter length. However, in Pavcnik, the presence of element 11 would prevent the flow of the liquid over the total catheter length and thus would prevent to visualize ultrasonically a total catheter length.
Claims 2-10 being dependent on claim 1 are also allowed.

Claim 11 includes the limitations as recited in claim 1 including the limitation “to allow liquid into the annular space to visualize ultrasonically a total catheter length”. Therefore, claim 11 is allowed. 
Claims 12 and 13 being dependent on claim 11 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 7, filed 7/16/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NILAY J SHAH/            Primary Examiner, Art Unit 3783